42 N.Y.2d 1074 (1977)
In the Matter of Robert J. Baker et al., Respondents,
v.
Thomas M. Monahan, Jr., as a Commissioner of Elections for the County of Rensselaer, Appellant, et al., Respondent.
Court of Appeals of the State of New York.
Argued October 14, 1977.
Decided October 17, 1977.
Richard A. Hanft for appellant.
Richard J. Farley, Jr., for petitioners-respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*1075MEMORANDUM.
The order of the Appellate Division should be reversed, without costs, and the petition dismissed.
The mandate of subdivision 12 of section 143 is explicit. The Legislature has directed, as all concede that it has power to do, that failures to comply with the time prescriptions of the Election Law shall be fatal defects. The intent and effect was to make it "crystal clear that the time limitations for filing are mandatory" and to foreclose the judiciary from fashioning exceptions, however reasonable they might be made to appear (Matter of Carr v New York State Bd. of Elections, 40 N.Y.2d 556).
Order reversed, etc.